DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 55-56 and 69-87 are pending.  Claims 1, 2, 5, 10, 27-28, 31, 36, 37, 40, 47, 51, 60-62, and 67 were canceled in the replay filed 12/2/2020.  Claims 69-97 were newly added.  Claims 55-56 were amended.  Instant claims 55-56 and 69-87 are subject to a species election as set forth below.
Examiner Note
	In view of the amendments to claims 55-56, addition of claims 69-87, and a change in the Examiner of record, an additional species election is required.  Accordingly, the election/restriction requirement is modified to include the following species election.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Amended claims 55-56 and newly added claims 69-87 read upon numerous species of compounds and methods of treating human diseases.  
Applicant is required to elect a single, fully disclosed species reading upon at least one independent claim for initial examination by unambiguously identifying a complete structure and/or method disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”; see also MPEP § 803.02(III)(B), noting that “[t]he examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a)  if presented in a separate claim”).  
For example, Applicant may elect a species of NOXA SAHBA-WH by explicitly identifying the exact sequence and structure of the species, including the structure of the acrylamide “warhead” present (see, e.g., Fig. 12B).  Such an election 
If the single, elected species reads upon any of newly added method claims 84-87, Applicant should so clearly identify by specifically identifying a single, fully disclosed method on record of such treatment (or otherwise an obvious variant thereof, such as animal or cell models), as well as identifying a single species satisfying at least independent claim 55.  This election may be done by providing (i) a single “Example” number of the elected species, and (ii) unambiguously identifying a single corresponding structure tested in the elected “Example” by providing its name and complete structure.  
For example, Applicant may elect Example 8, which is a method of activating apoptosis in Melanoma cells (which is understood to be a model system for treatment of human melanoma) by administering BIM SAHBA-3, which has the structure provided at the Table of Figure 18.
Additionally, Applicant should provide any additional information pertinent to the elected species.  Applicant is advised that additional components or steps not identified may be presumed absent in the originally elected species.
If Applicant requires additional clarification regarding the species election, Applicant is invited to contact the Examiner.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
All claims are generic or subgeneric.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of record lack unity of invention because even though the inventions of these groups require the technical feature of a stabilized alpha-helical polypeptide, one pair of non-natural amino acids with olefinic side chains, and an acylamide inked via a linker, these technical features are not a special technical feature because they do not make a contribution over the prior art as discussed herein.  Notably, the general concept of stabilized alpha-helical polypeptides comprising at least two non-natural amino acids with olefinic side chains is not a point of novelty as evidenced by the prior art of Walensky et al. (see, e.g., A Stapled BID BH3 Helix Directly Binds and Activates BAX, Molecular Cell, vol. 24:199-210 (Oct. 20, 2006); hereafter “Walensky”; at abs, Fig. 1A, 200 at col I at § Stapled BID BH3 Binds Directly to BAX to col II, Fig. 2A).  Furthermore, the technical feature is the presence of an acrylamide as recited at claim 55 was already known and used in the prior art to form electrophilic ligands capable of forming covalent bonds to protein targets (see, e.g., Holm et al., Electrophilic Affibodies Forming Covalent Bonds to Protein Targets, The Journal of Biological Chemistry, Vol. 284(47):32906-32913 (Nov. 20, 2009); hereafter “Holm”; at title, abs, Fig. 1 on 32908).  Specifically, Holm informed artisans, circa 2009, of a general method of modifying ligands using acrylamide see, e.g., Holm at Fig. 1 on 32908, passim):

    PNG
    media_image1.png
    151
    780
    media_image1.png
    Greyscale

(Modified from Fig. 1A of Holm, showing a modified ligand covalently binding its target protein, but not forming a covalent complex to random proteins).  Holm specifically teaches and identifies how acrylamide moieties are expected to react to form covalent linkages with target proteins:

    PNG
    media_image2.png
    171
    414
    media_image2.png
    Greyscale

(Modified from Fig. 1C of Holm, showing a modified ligand covalently binding its target protein via a reaction between an acrylamide moiety and a Cysteine residue on the target protein). Accordingly, the instantly claimed invention is the combination of two known, prior art structures (i.e., SAHB structures as taught by Walensky and acrylamide-modified ligands as taught by Holm), and the combination merely provides the expected and predicted result, namely a stabilized alpha-helical polypeptides capable of binding a known target such as BAX, wherein the stabilized peptide is modified with an acrylamide moiety that predictably forms a covalent complex by reacting with a cysteine residue present in the target peptide.  Accordingly, the presently claimed invention appears to be the combination of a prior art ligand (i.e., SAHB 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A species election is required for claims 55-56 and 69-87.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654